Citation Nr: 1000074	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 8, 2006, 
for additional compensation payable for dependents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 
1991 and from March 2003 to May 2004 with periods of active 
duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran was properly notified in a December 2004 
letter that he was entitled to receive additional 
compensation for a spouse, children, and dependent parents by 
submitting the attached VA Form 21-686c, Declaration of 
Status of Dependents within one year of the date of the 
letter.

2.  The Veteran first submitted VA Form 21-686c on March 8, 
2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 8, 
2006, for the award of additional compensation for dependents 
are not met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 
C.F.R. § 3.401(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 
38 C.F.R. § 3.159, addresses VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

With respect to the earlier effective date claim on appeal, 
the notice requirements of 38 U.S.C.A. § 5103(a), have been 
met in light of Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The RO properly issued a statement of the case 
addressing the earlier effective date issue.  See 38 U.S.C.A. 
§ 7105(d).

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The Veteran was provided with a hearing before the Board in 
July 2009.  While VA has not obtained any records in 
connection with the Veteran's claim for an earlier effective 
date, this claim is based upon evidence already in the claims 
file.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit information and evidence.

II.  Earlier Effective Date

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self- 
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2) (2009).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).  

The earliest that the additional award of compensation for a 
dependent(s) can occur is the first day of the month 
following the effective date.  38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31 (2009).

The Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The United States 
Court of Appeals for Veterans Claims (Court) has applied the 
presumption of regularity to "all manner of VA processes and 
procedures."  Woods, 14 Vet. App. at 220.  See Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) (applying presumption as 
to whether RO sent to claimant the application form for 
dependency and indemnity compensation).

The following facts are not in dispute.  In a November 2004 
rating decision, the Veteran was awarded service connection 
for several disabilities and awarded a higher evaluation for 
service-connected low back strain, which brought his combined 
disability evaluation to 60 percent, effective May 29, 2004.  
In the attached December 2004 notification letter, the RO 
informed the Veteran that additional compensation was payable 
for a spouse, children, and dependent parents to veterans 
30 percent or more disabled.  It asked the Veteran to provide 
this information as soon as possible, preferably within 60 
days of the date of the letter.  It noted that such 
information must be received within one year from the date of 
the letter in order to be paid the additional compensation 
prior to the date the form was received.  The RO noted that 
it was including "VA Form 21-686c, 'Declaration of Status of 
Dependents.'"  The December 2004 notification letter 
indicated that there were eight enclosures, which included VA 
Form 21-686c.  

In an April 2005 rating decision, the RO awarded service 
connection for additional disabilities, and the combined 
disability evaluation remained at 60 percent.  Notification 
of that rating decision was sent to the Veteran in May 2005.  
The notification letter was silent for any information 
pertaining to additional compensation for dependents, but 
indicated that there were three enclosures (which did not 
include VA Form 21-686c).  

On March 8, 2006, VA received a completed VA Form 21-686c 
from the Veteran.

In a May 2006 letter, the RO informed the Veteran that 
additional benefits for his spouse and children would be paid 
as of April 1, 2006.  

At the July 2009 hearing, the Veteran testified that when he 
received the December 2004 notification letter, there were no 
additional forms attached to the letter.  He stated that the 
May 2005 notification letter also did not include any 
additional forms.  The Veteran stated he was able to obtain 
the VA Form 21-686c in 2006 and submitted the form as quickly 
as possible.  He argued he should be granted an effective 
date going back to when the 60 percent combined evaluation 
was assigned.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of an earlier effective date for additional 
compensation as a result of dependents.  As noted above, the 
presumption of regularity applies to VARO rating decisions.  
The December 2004 notification letter explicitly informed the 
Veteran that he could receive additional benefits for 
dependents by submitting the attached VA Form 21-686c.  As a 
result of the presumption of regularity, the Board presumes 
that the RO attached the form to the notification letter.  

While the Veteran is competent to assert that he did not 
receive the VA Form 21-686c in the December 2004 letter, in 
order to rebut the presumption of regularity, he must submit 
"clear evidence to the effect that [VA's] regular mailing 
practices [were] not regular or that they were not 
followed."  See Woods, 14 Vet. App. at 220. The Veteran has 
made no attempt at such a showing here, relying instead on 
his statement the form was not attached to the December 2004 
letter.  A statement that a document from VA was not received 
is insufficient to rebut the presumption of regularity.  YT 
v. Brown, 9 Vet. App. 195, 199 (1996).

It must be noted that the December 2004 notification letter 
(which the Veteran does not dispute that he received) 
specifically informed him (1) of the need to submit VA Form 
21-686c in order to receive additional compensation for 
dependents and (2) that such form must be received within one 
year of the December 2004 letter in order to receive 
additional compensation for dependents prior to receipt of 
the form.  Thus, even if the Board accepted that the form was 
not attached, the Veteran was explicitly informed in the 
December 2004 letter of what must be submitted to obtain 
additional compensation for dependents.  This would have 
allowed him sufficient time to obtain the form and submit it 
by December 2005.  The Veteran's attempt to imply he did not 
know that he needed to submit the form after having received 
the December 2004 letter is rejected, since the December 2004 
letter is clear on its face.  See December 2004 letter with 
section entitled, "What Do We Need From You To Complete Your 
Claim for Dependents?" (Bold in original.)

The Board does not find that there was any duty on VA's part 
to re-inform the Veteran in the May 2005 notification letter 
of the need to submit VA Form 21-686c to be paid additional 
compensation for dependents.  See M21-MR, Part 
III.iii.5.A.1.h. (stating that development for dependency 
information applies only when a rating is received showing a 
combined evaluation of 30 percent or more or when it is 
apparent the veteran's service-connected disability will 
warrant at least a 30 percent evaluation).  The Veteran's 
service-connected disabilities first met this requirement as 
of the November 2004 rating decision.  There is nothing in 
the M21-MR indicating that VA must inform the Veteran every 
time additional benefits are granted.  At the time of the May 
2005 notification letter, the Veteran's combined disability 
evaluation was unchanged from the November 2004 rating 
decision (i.e., it remained at 60 percent).

The Board finally notes that the Veteran argued during his 
hearing that the RO failed to advise him how to file for 
additional compensation for dependents, and if he had been 
adequately advised he would have done so.  VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 
Vet. App. 451 (1991).  However, in this case the RO properly 
advised the Veteran to submit a Form 21-686c within one year 
of December 2004 in order to receive additional compensation 
for dependents, but the Veteran did not do so until April 
2006.  The Veteran's hypothetical arguments regarding actions 
he might have taken if he had been otherwise advised by the 
RO accordingly do not show entitlement to an earlier 
effective date.   

In summary, the VA Form 21-686c was not received from the 
Veteran until March 8, 2006.  Additional compensation for 
dependents could not be paid prior to April 1, 2006.  See 
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  Based on the 
evidence above, the Board finds the criteria for an effective 
date earlier than March 8, 2006, for the award of additional 
compensation for dependents are not met.  Accordingly the 
claim must be denied. 


ORDER

Entitlement to an effective date earlier than March 8, 2006, 
for additional compensation payable for dependents is denied.



_____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


